Citation Nr: 0413291	
Decision Date: 05/25/04    Archive Date: 06/02/04

DOCKET NO.  00-24 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability resulting from VA treatment of the 
prostate.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
January 1946.  This appeal originally came before the Board 
of Veterans' Appeals (Board) on appeal from a June 2000 
rating decision of the Department of Veterans Affairs (VA), 
Hartford, Connecticut, regional office (RO).

In August 2002, the veteran testified before the undersigned 
at a hearing in Hartford, Connecticut.

In a June 2003 decision, the Board determined that the 
veteran had submitted new and material evidence to reopen his 
previously denied claim for the benefit sought.  

This case is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.


REMAND

The veteran contends that he is entitled to compensation 
under 38 U.S.C.A. § 1151 for additional disability resulting 
from VA treatment of the prostate.  The veteran is service 
connected for a varicocele.  He received VA treatment in 
December 1978 for benign prostatic hypertrophy.  Thereafter, 
he was hospitalized for about a week and treated for 
transient bacteremia and microcytic hypochromic anemia.  A 
March 1979 hospitalization report (for epidydectomy and 
spermatocelectomy) noted that bacterimia and sepsis had been 
present following VA cystoscopy in 1978.  In November 1984, 
he underwent a transurethral resection of the prostate 
(TURP).  

The veteran contends that he has additional disability as a 
result of VA treatment of his prostate (including treatment 
during the three hospitalizations referred to above).  Recent 
VA outpatient records show that he complains of incontinence.  
When examined by VA in April 2000, the veteran was noted to 
be continent of urine, and using Ditropan.  A statement from 
his private physician dated in July 2000 noted a worsening of 
the veteran's irritative voiding picture one year earlier.  
He was placed on a shorter course of empiric antibiotics, as 
well as given additional anticholinergics with sublingual 
Levsin.  The physician noted that he had done reasonably well 
on Ditropan over many years.

Applicable regulations provide that, in determining whether 
additional disability exists, the veteran's physical condition 
immediately prior to the disease or injury on which the claim for 
compensation is based will be compared with the subsequent 
physical condition resulting from the disease or injury, each 
body part involved being considered separately.  As applied to 
medical or surgical treatment, the physical condition prior to 
the disease or injury will be the condition which the specific 
medical or surgical treatment was designed to relieve.  38 C.F.R. 
§ 3.358(b)(1).

Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the expressed or implied consent of the 
veteran.  "Necessary consequences" are those which are certain 
to result from, or were intended to result from, the examination 
or medical or surgical treatment administered. Consequences 
otherwise certain or intended to result from a treatment will not 
be considered uncertain or unintended solely because it had not 
been determined at the time consent was given whether that 
treatment would, in fact, be administered.  38 C.F.R. § 
3.358(c)(3).  In this case, the existence or absence of any 
negligence on the part of any VA employee is irrelevant.

In December 2003, the Board requested a medical opinion 
addressing the likelihood of whether additional permanent 
disability (other than any intended result or "necessary 
consequence" of treatment) resulted from the VA treatment of the 
prostate in 1978, 1979, and 1984.  The opinion received from 
Thomas A. Kirkland, M.D. in February 2004 did not fully address 
the above question.  Specifically, while the opinion appeared to 
indicate that no additional disability resulted from the 1984 
TURP, Dr. Kirkland did not comment on whether any additional 
permanent disability resulted from either the December 1978 or 
March 1979 VA treatments.  Dr. Kirkland was requested to review 
his previous opinion and provide an addendum.  He added that the 
1978 and 1979 treatments were unlikely to have resulted in any 
disability, however, he felt that it was at least as likely as 
not that the 1984 TURP resulted in additional disability.  He did 
not specify what the additional disability was.  

Accordingly, the Board is of the opinion that a VA examination of 
the veteran should be conducted in order to properly identify all 
current prostate/genitourinary symptomatology, as well as provide 
any opinion addressing the likely etiology of any current such 
pathology.

Accordingly, the case is REMANDED to the RO for the following:

1.  The RO should schedule the veteran for 
an examination by a VA urologist to 
determine the nature and extent of all 
current prostate/genitourinary pathology.  
All necessary tests should be conducted 
and the examiner should review the results 
of the testing prior to completion of the 
report.  All urologic pathology and 
symptomatology should be noted.  The 
examiner should review the claims folder, 
including this REMAND and the records of 
the December 1978, March 1979, and 
November 1984 VA procedures, as well as 
the opinions of Dr. Kirkland.  

The examiner is requested to provide an 
opinion addressing the following points:  

Is it likely, unlikely, or at least as 
likely as not that additional permanent 
disability (other than any intended result 
or "necessary consequence" of treatment) 
resulted from the VA treatment of the 
prostate, including treatment in December 
1978 (for benign prostatic hypertrophy), 
March 1979 (notation of bacterimia and 
sepsis following cystoscopy in 1978), or 
November 1984 ( for TURP)?  

Please identify any and all current 
additional permanent disability resulting 
from VA urologic treatment dating back to 
December 1978, placing special emphasis on 
the veteran's current genitourinary 
symptomatology, noted as bladder 
irritability with urge incontinence, 
claimed to have arisen following his 
November 1984 TURP.  

The report of examination should include a 
complete rationale for the conclusions 
reached.

2.  Following the above, the RO should 
readjudicate the veteran's claim for 
entitlement to compensation under 
38 U.S.C.A. § 1151 for additional 
disability resulting from VA treatment of 
the prostate.  If the claim remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  No action is required of the veteran until he is 
notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 




Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




